Citation Nr: 1237024	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-22 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right hip arthritis.

2.  Entitlement to service connection for left hip arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to January 1979; subsequently he served in the Air Force Reserve and the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for bilateral hip arthritis.  

In September 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for bilateral hip arthritis.  Private medical evidence reveals x-ray evidence of arthritis of both hip joints.  Furthermore, private medical records reveal that the Veteran's right hip arthritis was severe enough to warrant right hip arthroplasty (hip replacement) in April 2009.

The Veteran has asserted three theories as to the cause of his bilateral hip arthritis.  First, he asserts that exercise without proper equipment, such as running, during his period of active duty from 1967 to 1979 caused his arthritis.  

Second, he claims that his hips were injured in 1978 when he ejected from airplane.

Finally, he claims that his bilateral hip arthritis is caused secondary to his service-connected lumbar degenerative disc disease.  Service connection for lumbar degenerative disc and degenerative joint disease was granted during the course of this appeal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

The Veteran has not been accorded a Compensation and Pension examination with respect to his claim for service connection for arthritis of the hips.  There is evidence of an incident during service, the ejection from an aircraft, as well as a currently service-connected low back disability.  Accordingly, examination is warranted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded the appropriate examination for hip disabilities.  The report of examination should include a detailed account of all manifestations of right and left hip disorders, including arthritis and hip replacement, found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should elicit a full history of the Veteran's reported hip pain.  After full examination, and review of the record the examiner must indicate:


* Whether it is at least as likely as not (a 50 percent or greater probability) that any current hip disability was incurred, or became manifest during service, is a residual of the ejection from an aircraft in 1978, or the result of physical training such as running.

* Whether it is at least as likely as not (50 percent or greater probability) that any current right or left hip disability is caused or aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine. Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back disability (i.e., a baseline) before the onset of the aggravation.

A rationale for all opinions must be provided.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

2.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, they must be returned for corrective action.  

3.  Readjudicate the claims for service connection for right and left hip disabilities.  In this respect consider whether service connection is warranted on both a direct basis and secondary to the Veteran's lumbar spine disability.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

